                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DE’VON L. WALKER,

                         Plaintiff,
      v.                                           Case No. 16-cv-1485-pp

PAUL LUDVIGSON, et al.,

                        Defendant.
______________________________________________________________________________

   ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
  JUDGMENT (DKT. NO. 21) AND DISMISSING DEFENDANTS DEKEYSER,
   GERRITSON, TRITT, LUDVIGSON, WILLIAMS, BRADLEY AND SABISH
______________________________________________________________________________

I.    Procedural History

      De’Von L. Walker is representing himself in this civil rights lawsuit. The

court allowed him to proceed on claims that the defendants violated his Eighth

Amendment rights by exhibiting deliberate indifference to the risk that he

would harm himself. Dkt. No. 9. On May 11, 2018—nine months ago—the

defendants filed for “partial” summary judgment, asking the court to grant

judgment in favor of defendants Dekeyser, Gerritson, Tritt, Ludvigson,

Williams, Bradley and Sabish. Dkt. No. 21. They did not mention defendant

Moungey in motion, nor did they mention him in the conclusion paragraph of

their brief (dkt. no. 22 at 30). In the body of the brief, however, they included a

section arguing that there was no evidentiary basis for the plaintiff’s claim that

Moungey used excessive force. Dkt. No. 22 at 20-24. The defendants conceded

that there were genuine disputes of material fact as to whether defendant

DeYoung failed to treat the plaintiff’s injuries after he harmed himself. Id. at 2.
      In its November 22, 2017 scheduling order, the court required anyone

opposing a summary judgment motion to file a response within thirty (30) days

of service of the motion. Dkt. No. 14 at 1-2. Here, the defendants served the

motion on May 11, 2018, so the plaintiff’s response was due on Monday, June

11, 2018. The court did not receive a response from the plaintiff by that date.

On July 9, 2018—about a month after the deadline—the court issued an order,

stating that if the plaintiff wanted to respond to the defendants’ motion, he had

to file his response in time for the court to receive it by August 10, 2018. Dkt.

No. 35. At the end of that order, the court told the plaintiff that if it did not

receive his opposition brief, or his explanation for why he couldn’t file an

opposition brief, by the end of the day on August 10, 2018, the “court will

conclude that he does not oppose the defendants’ motion for summary

judgment and will decide the motion without the plaintiff’s input.” Id. at 2.

      On August 3, 2018, the court received a letter from the plaintiff. Dkt. No.

37. He explained that he was “suffering currently from a significant onset of

symptoms of diagnosed mental illness.” Id. at 1. He was at the Wisconsin

Resource Center receiving treatment. Id. He said that because of his illness, he

did not have the “mental fortitude” to be able to deal with the litigation; he

explained that he’d had two psychotic episodes triggered by the simple act of

reading the summary judgment documents. Id. at 1-2. He suggested that the

court either dismiss his case without prejudice, allowing him to resume it when

he felt capable of doing so, or that it appoint him an attorney, or that it mediate

a settlement. Id. at 2.



                                          2
      The court responded by giving the plaintiff an additional sixty days to

respond. Dkt. No. 37. The court declined to dismiss the case without prejudice,

noting that since the time the plaintiff filed his complaint, the Wisconsin

legislature had reduced the statute of limitations from six years to three, and

that the events of which the plaintiff complained took place in November 2014.

Id. at 2. The court declined to appoint counsel for the plaintiff because he had

not demonstrated that he’d tried to find a lawyer on his own. Id. at 3-4. Finally,

the court indicated that it would be happy to refer the case to mediation if both

sides agreed, but it noted that even if the defendants agreed to participate in

mediation, the mediating magistrate judge likely would want to make sure

“that the plaintiff is sufficiently mentally and emotionally stable that he can

participate meaningfully in mediation.” Id. at 5. The court gave the plaintiff a

deadline of February 15, 2019 by which to file his response to the motion for

partial summary judgment. Id. at 6. It told the plaintiff that if he didn’t file his

response by that deadline, the court would consider whether to dismiss the

case for failure to prosecute or to rule on the summary judgment motion

without the plaintiff’s input. Id.

      It has been two weeks since the February 15, 2019 deadline passed, and

the court has not received anything from the plaintiff. The Wisconsin inmate

locator service shows that he remains at the Wisconsin Resource Center, where

he has been since June 7, 2018. https://appsdoc.wi.gov/lop. The plaintiff has

had eight and a half months to respond to the defendants’ motion for partial

summary judgment.



                                          3
II.    Standard When a Party Has Not Opposed Facts

       Federal Rule of Civil Procedure 56(e) says that if a party does not

properly address another party’s assertion of fact, the court may either give the

party the opportunity to properly address the fact, consider the fact

undisputed, grant summary judgment if the motion shows the movant is

entitled to it or enter any other appropriate order. The court already has given

the plaintiff more than one opportunity to properly address the defendants’

proposed facts. Because he has not done so, the court will consider the

defendants’ proposed facts (dkt. no. 23) undisputed for the purposes of the

motion. Fed. R. Civ. P. 56(e)(2).

III.   Undisputed Facts

       Defendant DeYoung has not moved for summary judgment. While the

defendants discussed their views of the plaintiff’s claim against Moungey in

their brief, they have not moved for summary judgment on his behalf. The

court, therefore, will consider only whether the facts support a grant of

summary judgment in favor of Dekeyser, Gerritson, Tritt, Ludvigson, Williams,

Bradley and Sabish.

       The undisputed facts indicate that Dekeyser was a correctional officer at

Waupun Correctional during the relevant time. Dkt. No 23 at ¶2. Dekeyser was

making his rounds at around 3:00 p.m. on November 5, 2014 when he saw

that the plaintiff had painted his face with a white substance, and was “acting

erratically.” Id. at ¶3. He notified Gerritson—a correctional sergeant—then went

on about his duties. Id. at ¶¶2, 4. Gerritson relayed Dekeyser’s observations to



                                        4
Tritt, who was a supervising officer. Id. at ¶¶2, 5. Tritt went to the plaintiff’s

cell, and found the plaintiff sitting on his sink, with “some type of white paint

on his face, which he called ‘war paint.’” Id. at ¶6. Ludvigson was a

psychological associate at the prison, id. at ¶2; Tritt told Ludvigson what he’d

seen at the plaintiff’s cell, and asked Ludvigson to go talk with the plaintiff, id.

at ¶7. Ludvigson went to the plaintiff’s cell around 4:00 p.m. (an hour after

Dekeyser first observed the plaintiff’s odd behavior) and spoke with the

plaintiff. Id. at ¶8. Ludvigson found the plaintiff “alert and oriented,” and

observed that he “kept appropriate eye contact.” Id. at ¶10. The plaintiff’s

“thoughts were logical, organized and goal oriented and he reported no

perceptual disturbances and did not appear to be attending to any internal

stimuli.” Id. The plaintiff denied to Ludvigson that he had any thoughts about

harming himself or had any issues he wanted to talk about; when Ludvigson

asked if the plaintiff was thinking of harming other people, the plaintiff

responded, “[n]o more than usual.” Id. at ¶11. Given the plaintiff’s responses,

Ludvigson decided not to place him in observation status, instead he planned

to refer the plaintiff to his primary psych services clinician for a follow-up. Id.

at ¶12. Ludvigson made this decision because the plaintiff denied that he was

thinking of hurting himself, and while he said he was thinking of hurting

others, he didn’t report any plans to do so. Id. at ¶19.

      About twenty minutes after talking with the plaintiff, Ludvigson emailed

the prison clinical services group; he noted that the plaintiff was on “Dr.

Johnston’s caseload,” and suggested that even though the plaintiff had said he



                                          5
didn’t want to meet with his doctor, someone might want to “touch base with

[the plaintiff] the next day.” Id. at ¶22. Five minutes later, another psych

associate responded that if Dr. Johnston wasn’t at Waupun the next day, that

associate—Teresa McLaren—would check in on the plaintiff. Id. at ¶23.

       Later that evening, Dekeyser was walking past the plaintiff’s cell when

the plaintiff stopped him and said, “[y]ou can tell your Sarg that I finally ate

something.” Id. at ¶30. Dekeyser asked the plaintiff what he’d eaten, and the

plaintiff responded, “At least 30 Tylenol and a screw.” Id. at ¶31. Dekeyser

immediately contacted a sergeant by radio and reported this. Id. at ¶31. (As a

correctional officer, Dekeyser has been trained not to go into an inmate’s cell

without other officers available to assist and maintain safety. Id. at ¶32.)

Someone also notified Tritt about what the plaintiff had said, and he and the

sergeant went to the front of the plaintiff’s cell. Id. at ¶33. At this point, the

plaintiff went to the back of his cell and tried to take more medication. Id. at

¶34. Tritt took out his Taser and told the plaintiff to come to the front of the

cell to be restrained and taken out of the cell; the plaintiff did as instructed. Id.

at ¶35. Dekeyser and another officer put the plaintiff’s hands in restraints and

took him to the restrictive housing unit for assessment by a nurse. Id. at ¶36.

After the plaintiff had been assessed by the nurse, three RHU officers

(including defendant Moungey) took the plaintiff to the RHU strip cell. Id. at

¶37.

       Around 6:45 p.m., after Ludvigson had left for the day, the on-call

psychological associate put the plaintiff on observation status, because he’d



                                          6
reported to staff that he had swallowed 40 ibuprofen tablets and a couple of

staples. Id. at ¶40.

      The plaintiff has alleged that Moungey, Tritt and DeYoung used excessive

force against him while he was in the strip cell. The defendants’ facts show that

DeYoung and Tritt did not arrive at the strip cell until after the alleged

excessive force, id. at ¶¶55, 68-69, 71, 74. The evidence relating to excessive

force implicates only Moungey.

      Recall that McLaren had indicated that if Dr. Johnston wasn’t around

the day after this incident, McLaren would check in on the plaintiff. On

November 6, 2014, McLaren attempted to review the plaintiff’s observation, but

she was told that he’d been taken to Waupun Memorial Hospital. Id. at ¶76.

Upon the plaintiff’s return to the prison, he was again placed in observational

status. Id. at ¶77. He had “a mental health code of MH-1 and had a diagnosis

of Posttraumatic stress disorder (PTSD), Obsessive-Compulsive Disorder (OCD),

Social Phobia, and Antisocial Personality disorder . . . .” Id. at ¶78. The

treatment plan was “to provide him with active listening and empathy,

Cognitive Behavior Therapy (CBT) and dialectic techniques and provisions of

materials to address relationships and anger reduction,” and he was kept on

clinical monitoring. Id. at ¶79.

      Several days later, on November 10, 2014, Ludvigson met with the

plaintiff around 10:00 a.m. “for evaluation and review of his observation

placement from November 5th.” Id. at ¶80. The plaintiff told Ludvigson that

he’d swallowed the Tylenol and ibuprofen “because he was not happy with his



                                         7
life;” he indicated that he’d swallowed the screw and the staples “as an

afterthought.” Id. at ¶81. Again, however, the plaintiff denied any thoughts of

harming himself, and indicated that he was “open to” meeting with Dr.

Johnston for a follow-up. Id. at ¶82. Ludvigson concluded that the plaintiff “did

not appear to be a danger to himself at that time.” Id. at ¶83. He released the

plaintiff from observation status. Id. at ¶84.

      Around 7:40 that evening, Williams was passing out bedtime medication;

the plaintiff told Williams that he’d swallowed over sixty pills. Id. at ¶86.

Williams immediately radioed for a supervisor to come to the cell to monitor the

plaintiff. Id. at ¶87. Tritt and Bradley (a correctional sergeant) received those

calls. Id. at ¶¶2, 88. Along with another officer, they responded to the plaintiff’s

cell, and Tritt told the plaintiff to come to the cell door and put his hands out to

be restrained. Id. at ¶89. The plaintiff complied, the officers restrained him and

Willams, Bradley and another officer took him to the Health Services Unit. Id.

at ¶¶90-92. The nursing staff decided that the plaintiff needed to go to Waupun

Memorial for evaluation. Id. at ¶93.

      After the plaintiff returned to the prison, Ludvigson saw him on

November 12. Id. at ¶96. The plaintiff told Ludvigson that when he was

released from observation on November 10, he hadn’t had any intention of

harming himself. Once he got back to his cell, however, the medications with

which he’d overdosed the first time were still there, “so he took them again.” Id.

Because the plaintiff had now tried to harm himself twice in quick succession,

and had required hospitalization and monitoring, Ludvigson put him on



                                         8
observation status. Id. at ¶97. McLaren released him from that status on

November 13, 2014. Id. at ¶98. Ludvigson then met with the plaintiff, and set

up a treatment plan for the plaintiff to be seen by psych services “routinely

during clinical rounds, based on the clinical monitoring schedule, and at his

request.” Id. at ¶99. Staff also put the plaintiff “on a tether for medication

precaution and health services wrote an order to control all of his medications,

meaning unit staff would hold all of his medications on the medication cart and

dispense the prescribed doses to him daily during the scheduled medications

pass times.” Id. at ¶100.

      Williams wrote up a conduct report against the plaintiff for misuse of

medications; Williams says he was directed by a supervising officer to do this.

Id. at ¶94. On December 8, 2014, supervising officer Sabish conducted a

disciplinary hearing on the report. Id. at ¶¶2, 101-102. The plaintiff was

present at the hearing, admitted he’d had a suicide attempt on November 5,

was returned from the outside hospital on November 8 and placed on

observation, and said that no one knew what pills he’d taken. Id. at ¶103. The

plaintiff had the opportunity to question Williams during the hearing. Id. at

¶104. Sabish concluded that the plaintiff had misused his medication, and

gave him a disposition of twenty days loss of recreation. Id. at ¶106. The

plaintiff appealed, and the warden reversed Sabish’s decision and dismissed

the conduct report. Id. at ¶¶110-111.




                                         9
IV.   Analysis

      Rule 56 says that the court “shall grant” summary judgment if the party

moving for summary judgment shows that there is no “genuine dispute as to

any material fact” and shows that the party moving for summary judgment “is

entitled to judgment as a matter of law.” As the court has noted, the above

facts are undisputed, so the only question is whether those facts entitle

Dekeyser, Gerritson, Tritt, Ludvigson, Williams, Bradley and Sabish to

judgment as a matter of law.

      A.     November 5, 2014 incident—Dekeyser, Gerritson and Tritt

      The plaintiff has alleged that Dekeyser, Gerritson and Tritt violated his

Eighth Amendment rights on November 5, 2014 when they failed to prevent

him from harming himself. A plaintiff alleging deliberate indifference must

show he was at substantial risk of serious harm, and that the defendants were

deliberately indifferent to that risk. Estate of Miller, ex rel. Bertram v. Tobiasz,

680 F.3d 984, 989 (7th Cir. 2012) (citing Sanville v. McCaughtry, 266 F.3d

724, 733 (7th Cir. 2001)). There is no question that “suicide is a serious harm.”

Id. (citations omitted). The question is whether Dekeyser, Gerrison and Tritt

were deliberately indifferent to the risk that the plaintiff might harm himself. To

show deliberate indifference, the plaintiff must show that “the [prison] official

knows of and disregards an excessive risk to inmate health or safety; the officer

must both be aware of facts from which to draw the inference that a

substantial risk of serious harm exists, and he must also draw the inference.”

Id. (quoting Sanville, 266 F.3d at 734).



                                           10
      Dekeyser, Gerritson and Tritt were not deliberately indifferent to the risk

that the plaintiff might harm himself—the facts show exactly the opposite.

Dekeyser walked by and saw the plaintiff with his face painted white, acting

strangely. Rather than ignoring it, he reported the strange behavior to

Gerrison, who reported it to Tritt. Tritt went to the plaintiff’s cell, and finds him

sitting in the cell with his face painted white with “war paint.” Rather than

ignoring this, Tritt contacted a psychological associate, Ludvigson, and asked

him to talk to the plaintiff. None of this was deliberately indifferent—all three

defendants realized that something was not right and reported it, and Tritt

made sure a medical professional knew about it.

      Later that evening as Dekeyser was walking past the plaintiff’s cell, the

plaintiff told Dekeyser to tell his sergeant that the plaintiff had eaten

something. Dekeyser asked what the plaintiff had eaten, and when the plaintiff

responded that he’d swallowed a screw and at least thirty Tylenol, Dekeyser

contacted a supervisor. That supervisor and Tritt went to the plaintiff’s cell.

When the plaintiff tried to take even more medication, Tritt ordered him to

submit to restraints. Tritt and the supervisor restrained the plaintiff and took

him to the RHU so that a nurse could see him. Again, none of this constituted

deliberate indifference. The defendants took the plaintiff seriously, and acted

immediately to get him help. Because the facts do not show that Dekeyser,

Gerritson or Tritt were deliberately indifferent to the risk that the plaintiff

might harm himself on November 5, 2014, the court will grant summary

judgment in their favor.



                                         11
      B.    November 5, 2014 incident—Ludvigson

      Ludvigson showed up at the plaintiff’s cell less than an hour after

Dekeyser observed the plaintiff’s odd behavior. He talked with the plaintiff, and

found him alert and responsive. The plaintiff denied to Ludvigson that he had

any intention of harming himself. Given that, Ludvigson decided not to put the

plaintiff on observation, but he did email the psych services group and suggest

that if Dr. Johnston was around the next day, she check on the plaintiff.

McLaren responded to the email quickly, saying that if Johnston wasn’t around

the next day, McLaren would check on the plaintiff. It appears that Ludvigson

had left work for the day by the time the plaintiff told Dekeyser that he’d

swallowed the Tylenol and the screw; a different psych associate placed the

plaintiff on observation status that night.

      In his complaint, the plaintiff asserted that he told Ludvigson (and

Dekeyser, Gerritson and Tritt) that he was suicidal. Dkt. No. 1 at 6-7. But he

has not addressed their contentions that he did not, and the court has deemed

the defendants’ facts undisputed. The only question, then, is whether

Ludvigson’s decision not to place the plaintiff on observation, and to instead

suggest that his doctor see him the next day, constituted deliberate indifference

under the law. It did not. While Ludvigson had reason to believe that the

plaintiff was acting strangely, he did not have reason to believe that the

plaintiff was suicidal, because the plaintiff said that he wasn’t. He made a

medical decision not to put the plaintiff on observation. Even if that medical

decision was wrong (and the court is not saying that it was), “neither medical



                                        12
malpractice nor a mere disagreement with a doctor’s medical judgment

amounts to deliberate indifference.” Greeno v. Daley, 414 F.3d 645, 653 (7th

Cir. 2005). There is nothing in the record to show that Ludvigson’s decision

was “so blatantly inappropriate as to evidence intentional mistreatment likely

to seriously aggravate” the plaintiff’s risk. Id. (quoting Snipes v. DeTella, 95

F.3d 586, 592 (7th Cir. 1996)). The court will grant summary judgment as to

Ludvigson relating to the November 5, 2014 incident.

      C.     November 10, 2014 incident—Ludvigson

      On the morning of November 10, 2014, Ludvigson met with the plaintiff

while the plaintiff was still in observation status, to discuss what had

happened on November 5. The plaintiff told Ludvigson that he’d taken the

pills—the Tylenol and the ibuprofen—because he was unhappy, and that he’d

swallowed the screw and the staples “as an afterthought.” As before, though,

the plaintiff told Ludvigson that he wasn’t thinking of harming himself at that

point, and expressed a willingness to meet with his doctor for a follow-up.

Because the plaintiff denied any intent to harm himself, Ludvigson removed

him from observation status. Even if this decision was wrong (and again, the

court is not holding that it was), that did not constitute deliberate indifference.1

      Because the facts do not demonstrate that Ludvigson was deliberately

indifferent to the plaintiff’s risk of self-harm on November 10, 2014, the court

will grant summary judgment in his favor.

11
  The plaintiff later confirmed to Ludvigson that at the time he’d been released
from observation the on the morning of November 10, he hadn’t meant to harm
himself; it was only after he got back to his cell and saw the medications that
he decided to take them.


                                         13
      D.    November 10, 2014 incident—Williams, Tritt and Bradley

      On the evening of November 10, 2014, the plaintiff stopped Williams as

Williams was passing out medications, and stated that he had swallowed over

sixty pills. Williams immediately radioed supervisors for help; Tritt and Bradley

appeared right away. As before, Tritt ordered the plaintiff to submit to

restraints, and Williams, Bradley and another officer took the plaintiff straight

to the HSU. These facts show the opposite of deliberate indifference—they show

that the defendants took the plaintiff seriously, and responded quickly to his

serious medical need.

      E.    Conduct report—Williams and Sabish

      In his complaint, the plaintiff alleged that Williams’s “act of writing” the

conduct report and Sabish’s finding that he was guilty of misusing medication

showed deliberate indifference to his “mental state,” and caused him “supreme

emotional as well as mental stress.” Dkt. No. 1 at 11. The facts do not support

this claim, nor does the law. The plaintiff’s argument amounts to an assertion

that the defendants should not have done anything to upset him, because he

was emotionally and mentally vulnerable. To prove deliberate indifference, the

plaintiff must show that the prison official acted with “‘a sufficiently culpable

state of mind,’ something akin to recklessness.” Giles v. Godinez, 914 F.3d

1040, 1049 (7th Cir. 2019) (quoting Arnett v. Webster, 658 F.3d 742, 751

(2011)). Williams and Sabish are not doctors, or medical professionals. There is

no evidence that they would have reason to believe that filing a conduct report

(Williams) or conducting a disciplinary hearing and making a finding of guilt



                                        14
(Sabish) posed a serious risk to the plaintiff. Williams filed the conduct report

at the instruction of a supervisor. These facts do not support a finding of

deliberate indifference. The court will grant summary judgment in favor of

Williams and Sabish.

V.    Conclusion

      The court GRANTS the defendants’ motion for summary judgment as to

defendants Dekeyser, Gerritson, Tritt, Ludvigson, Williams, Bradley and

Sabish. Dkt. No. 21.

      The court ORDERS that defendants Dekeyser, Gerritson, Tritt,

Ludvigson, Williams, Bradley and Sabish are DISMISSED.

      The court will issue a separate order, setting deadlines for the parties to

advise the court regarding next steps (whether they wish the court to schedule

mediation, or to set dates for a final pretrial conference and a trial, or consider

some other option).

      Dated in Milwaukee, Wisconsin this 4th day of March, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        15
